Citation Nr: 0602044	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  03-16 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable rating for a low back 
disability prior to September 9, 2004, and a rating higher 
than 20 percent as of September 9, 2004.


REPRESENTATION

The veteran represented by:  Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from 
September 1997 to 2001.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which granted the veteran's claim for service connection for 
a low back disability, and assigned a 0 percent (i.e. 
noncompensable) rating.  He appealed seeking a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a veteran appeals his initial rating, VA must 
consider whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).

In March 2004, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board.  A transcript of the proceeding is of record.  In 
August 2004, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for additional development 
and consideration of the evidence.  Subsequently, in an 
October 2005 rating decision, the AMC increased the rating 
for this condition from 0 to 20 percent effective September 
9, 2004 (the date of a VA orthopedic examination), but denied 
a rating higher than that.  He has continued to appeal.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed 
to be seeking the highest possible rating unless he 
specifically indicates otherwise).  After issuance of a 
supplemental statement of the case (SSOC), the case was 
returned to the Board for further appellate review.

  
FINDINGS OF FACT

1.  During a May 2002 VA general examination, the veteran had 
tenderness at the L4-L5 level with no complaints of 
radiculopathy, neurological abnormalities, peripheral 
neuropathy, sciatica, or bladder or bowel incontinence.  

2.  In December 2003, the veteran complained of low back pain 
radiating into his lower left extremity after falling on some 
ice; he had full range of motion with pain at the endpoint of 
flexion and extension.

3.  A September 2004 VA orthopedic examination and MRI 
revealed mild disc bulging at the L4-L5 and L5-S1 levels with 
evidence of an annular disruption at the L4-L5 level; forward 
flexion was limited to 43 degrees with pain at the endpoint; 
there was no evidence of increased weakness, incoordination 
or further limitation of motion on repetitive testing.

4.  The results of a September 2005 electromyograph (EMG) 
revealed no evidence of lumbar radiculopathy despite 
subjective complaints of low back pain radiating into the 
lower extremities.


CONCLUSIONS OF LAW

1.  The criteria are met for an increased rating of 10 
percent, but no higher, for a low back disability prior to 
September 9, 2004.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5293, 5295 (2002 and 
2003), DCs 5237, 5243 (2005). 

2.  The criteria are not met for a rating higher than 20 
percent for a low back disability as of September 9, 2004.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 
5293, 5295 (2002 and 2003), DCs 5237, 5243 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004) (Pelegrini II).  In this case, VCAA 
notice was provided in March 2002 - before the RO's initial 
decision concerning this claim in July 2002.  So this was in 
accordance with the preferred sequence of events (VCAA letter 
before initial adjudication) specified in Pelegrini II.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Here, the veteran was provided with VCAA notices in March 
2002, and August and October 2004.  These letters provided 
the veteran with notice of the evidence necessary to support 
his claim that was not on record at the time the letters were 
issued, the evidence VA would assist him in obtaining, and 
the evidence it was expected that he would provide.  The 
August and October 2004 VCAA letters also specifically 
requested that he submit any evidence in his possession 
pertaining to his claim.  Thus, the content of these letters 
provided satisfactory VCAA notice in accordance with 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1), and Pelegrini 
II.

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), and his VA outpatient 
treatment (VAOPT) records.  Private medical records were also 
obtained from United Medical Center.  Records were also 
requested from Health Reach and MediHorizons, Inc., however, 
these providers indicated that they did not have any records 
on file.    In addition, VA examinations were scheduled in 
May 2002, August and September 2004, and in July 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As 
mentioned, in March 2004, he also provided oral testimony in 
support of his claim at a video-conference hearing before a 
VLJ of the Board.  

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal.  
See Fenderson, 12 Vet. App. at 125-26.

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

As mentioned in the Board's August 2004 remand, the veteran's 
low back disability was originally evaluated using the 
criteria for a lumbosacral strain.  See 38 C.F.R. 
§ 4.71a, DC 5295 (2002).  Since then, however, he has 
reported experiencing pain radiating into his buttocks and 
lower extremities - symptoms associated with intervertebral 
disc syndrome (IVDS).  A September 2004 MRI also revealed an 
annular disruption at the L4-L5 level (i.e. a tear of the 
ligamentous portion of the disc).  So the criteria for 
evaluating IVDS must also be considered.

The criteria for rating a lumbosacral strain were amended 
effective September 26, 2003.  The criteria prior to 
September 26, 2003 (the "old criteria"), for evaluating a 
lumbosacral strain are:

5295  Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing 
position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal 
mobility on forced motion....................................40

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position.................................20

With characteristic pain on 
motion.......................................10

With slight subjective symptoms only....................................0

See 38 C.F.R. § 4.71a, DC 5295 (2002).

Effective September 26, 2003, the new general rating formula 
for injuries and diseases of the spine (other than IVDS) was 
revised using more objective criteria (the "new criteria").  
38 C.F.R. § 4.71a, DCs 5235 to 5243.

The new general rating criteria for the spine are:

Unfavorable ankylosis of the entire spine 
...........................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ..........50
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine 
.........................................40
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine ....................................30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
...........................................20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10

The criteria for evaluating IVDS under 38 C.F.R. § 4.71a, DC 
5293 (2002) ("the old criteria") have changed twice since 
the veteran filed his claim.  The criteria were first revised 
effective September 23, 2002, codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2003) ("the revised criteria").  
Subsequently, they were revised again effective September 26, 
2003, at which time the DC was renumbered to 5243, codified 
at 38 C.F.R. § 4.71a, DC 5243 (2005) ("the newly revised 
criteria").  

Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 
(2002), a 60 percent rating requires pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent evaluation requires severe symptoms, recurring 
attacks with intermittent relief.  Moderate symptoms with 
recurring attacks warrant a 20 percent disability evaluation, 
and mild symptoms warrant a 10 percent disability evaluation.  
38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 23, 2002, the veteran also may be rated under 
the revised criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The revised criteria provide for two 
possible methods of rating his IVDS.  First, where IVDS 
affects a nerve, the disability may be rated by combining 
separate ratings for chronic neurologic and orthopedic 
manifestations.  Or a rating may be assigned on the basis of 
the total duration of incapacitating episodes.  

Incapacitating episodes are rated as follows:  If there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, a 60 percent rating is 
warranted; if at least 4 weeks but less than 6 weeks - a 40 
percent rating; if at least 2 weeks but less than 4 weeks - a 
20 percent rating; if at least 1 week but less than 2 weeks - 
a 10 percent rating.

Note 1 to the revised criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Supplementary information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

Effective September 26, 2003, the criteria for IVDS were 
again revised ("newly revised criteria").  See 38 C.F.R. 
§ 4.71a, DC 5243 (2005).  This new regulation includes the 
same language from the previously revised regulation for 
rating IVDS based on the number of incapacitating episodes.  
In addition, though, it provides that IVDS also may be rated 
under the new general rating formula for diseases and 
injuries of the spine, as discussed above.

When, as here, the governing law or regulations change during 
the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (a 
liberalizing law shall not be earlier than the effective date 
thereof)).  See, too, 38 C.F.R. § 3.114.

Accordingly, for the period prior to September 23, 2002, only 
the old rating criteria for a lumbosacral strain and IVDS may 
be applied.  Conversely, from September 23, 2002 to September 
26, 2003, the revised criteria for IVDS may also be applied 
if they are more beneficial to the veteran.  And as of 
September 26, 2003, the revised general rating criteria for 
the spine and the newly revised criteria for IVDS also may be 
applied, but again, only if they are more beneficial to him.  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

While on active duty in the U.S. Air Force, the veteran's 
military occupation specialty (MOS) was missile and space 
systems maintenance.  He states that he had no specific low 
back trauma during his military service, but had to do a lot 
of heavy lifting that caused low back pain (see report of 
August 2004 VA examination).  

The report of the May 2002 VA examination indicates the 
veteran complained of low back pain and stiffness.  There was 
tenderness at the L4-5 level, but neurological results were 
within normal limits.  There were no muscle spasms, 
peripheral neuropathy, sciatica, or bladder or bowel 
incontinence.  It does not appear the examiner performed any 
range of motion studies at that time.  It was noted that his 
low back pain was most probably musculoskeletal.  

A December 2003 VAOPT record indicates the veteran complained 
of low back pain radiating into his left heel after falling 
on ice one week prior.  He had full range of motion, but felt 
discomfort at the end points of flexion and extension.  

At the March 2004 video-conference hearing, the veteran 
reported symptoms consistent with sciatica and said he had 
trouble lifting heavy objects (see Hr'g. Tr., pg. 11).  He 
said he had to switch to light duty employment (pg. 20). 

The report of the August 2004 VA neurological examination 
indicates the veteran complained of low back pain radiating 
into his buttocks and right lower extremity.  There were no 
definite signs of neurological deficits upon objective 
examination - however, an MRI was ordered based on his 
subjective complaints.  

The report of the September 9, 2004 VA orthopedic examination 
indicates forward flexion was to 43 degrees (with pain at 
endpoint), extension to 20 degrees (with pain at endpoint), 
left lateral flexion to 35 degrees (without pain), right 
lateral flexion to 40 degrees (without pain), and lateral 
rotation to 20 degrees bilaterally (without pain).  On 
repetitive testing, there was no evidence of weakened 
movement, premature or excess fatigability, or 
incoordination, or range of motion limited by any of those 
factors.  There were no complaints consistent with 
sciatic/radiation.  There was no history of flare-ups other 
than having to sit down for two hours after walking one mile 
to relieve back pain, and increased soreness associated with 
heavy lifting.  Sensory and motor examinations were normal.  
There was no history of incapacitating episodes.  The 
examiner indicated mild functional impairment.

The reports of the August and September 2004 VA examinations 
were written without the benefit of the September 2004 MRI 
results.  As mentioned, the results of the MRI revealed mild 
disc bulging at the L5-S1 and L4-5 levels, and evidence of an 
annular disruption at the L4-5 level.  An addendum to the 
report of the September 2004 VA orthopedic examination 
indicates a diagnosis of lumbosacral spine disc disease based 
on the results of the MRI.  The examiner noted that there was 
severe functional impairment.

In July 2005, the veteran was scheduled for another VA 
neurological examination - apparently this was in error.  
Regardless, the report of that examination indicates he 
complained of increased low back pain with radiation.  He 
denied any weakness, numbness, or paresthesia.  There was 
some asymmetry with more pain in his lower left extremity.  
The examiner requested an EMG to determine whether there was 
any lumbar radiculopathy.  The results of a September 2005 
EMG revealed no evidence of lumbar radiculopathy.


Entitlement to a Compensable Rating Prior to September 9, 
2004

Under the old criteria for a lumbosacral strain, the veteran 
is at least entitled to a 10 percent rating for 
characteristic pain on motion.  See 38 C.F.R. § 4.71a, DC 
5295 (2002).  Although the May 2002 VA examiner did not 
perform any range of motion studies to confirm this - the 
veteran should not be penalized for this.  Based on his 
subjective reports, he had characteristic pain on motion.  So 
he is at least entitled to a 10 percent rating from September 
3, 2001 (the day following separation from the military).  
Prior to September 2004, however, there was no evidence of 
muscle spasms on extreme forward bending or loss of lateral 
spine motion, which would entitle him to a higher 20 percent 
rating under DC 5295.  Id.

Under the new criteria for a lumbosacral strain, a higher 20 
percent is not warranted because there was no evidence of 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour or abnormal 
kyphosis.  38 C.F.R. 
§ 4.71a, DC 5237 (2005).  Furthermore, the December 2003 
VAOPT record indicates that he had full range of motion - 
although with some pain at the endpoint of flexion and 
extension. This is most equivalent to a 10 percent rating 
under the new criteria.

Note 1 under the new criteria states that objective 
neurological abnormalities are to be rated separately.  
Although the veteran complained of pain radiating into his 
left lower extremity in December 2003 - there were no 
objective neurological abnormalities and no bladder or bowel 
incontinence noted.  

Under the old criteria for IVDS, the veteran is not entitled 
to a higher 20 percent rating because he did not have any 
recurring attacks or symptoms compatible with sciatic 
neuropathy.  38 C.F.R. § 4.71a, DC 5293 (2002).  Although he 
did have one instance of pain radiating into his lower left 
extremity in December 2003 after falling on some ice - this 
one occurrence does not rise to the level of a 20 percent 
rating.  This is especially true given the later September 
2005 EMG that showed no objective evidence of lumbar 
radiculopathy.

Likewise, under the revised and newly revised criteria for 
IVDS, the veteran is not entitled to a higher 20 percent 
rating either.  This is because there is no evidence of 
incapacitating episodes as a result of his low back 
disability or objective neurological abnormalities.  38 
C.F.R. § 4.71a, DC 5293 and 5243 (2003 and 2005). 

In sum, the veteran is entitled to a 10 percent rating for a 
low back disability, but no higher, prior to September 9, 
2004.


Entitlement to a Rating Higher than 20 Percent as of 
September 9, 2004

At the September 2004 VA orthopedic examination, the veteran 
had forward flexion to 43 degrees with pain at the endpoint.  
Normal forward flexion is to 90 degrees.  See 38 C.F.R. § 
4.71a, Plate V (2005).  So he had approximately 50 percent of 
normal range of forward flexion.  Under the old criteria for 
a lumbosacral strain, he is not entitled to a higher 40 
percent rating because there was no evidence of listing of 
the spine, positive Goldthwaite's sign, osteo-arthritic 
changes or narrowing or irregularity of joint space.  
Although he had marked limitation of forward bending in a 
standing position, there was no evidence of abnormal mobility 
on forced motion.  See 38 C.F.R. § 4.71a, DC 5295 (2002).

Under the new criteria for a lumbosacral strain, a higher 40 
percent rating is not warranted because there was no evidence 
of ankylosis, and forward flexion of the thoracolumbar spine 
was not less than or equal to 30 degrees.  38 C.F.R. § 4.71a, 
DC 5237 (2005).  

Under the old criteria for IVDS, the veteran is not entitled 
to a rating higher than 20 percent.  This is because although 
he complained of persistent symptoms compatible with sciatic 
neuropathy, there were no objective signs - such as muscle 
spasm, absent ankle jerk, or other neurological findings.  In 
fact, the September 2005 EMG indicated that there was no 
evidence of lumbar neuropathy.  See 38 C.F.R. § 4.71a, DC 
5295 (2002).

Under the revised and newly revised criteria for IVDS, the 
veteran is not entitled to a rating higher than 20 percent 
because there was is no evidence of incapacitating episodes 
or neurological abnormalities.  38 C.F.R. § 4.71a, DCs 5295 
and 5243 (2003 and 2005).  

For these reasons, the claim for an increased rating for a 
low back disability as of September 9, 2004, must be denied 
because the preponderance of the evidence is unfavorable - 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Moreover, the veteran has not shown that his service-
connected low back disability has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular ratings, or 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular scheduler standards.  The vast majority of his 
treatment and evaluation has been on an outpatient (as 
opposed to inpatient) basis.  Consequently, the Board does 
not have to remand the case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).




ORDER

A 10 percent rating, but no higher, is granted for a low back 
disability prior to September 9, 2004, subject to the laws 
and regulations governing the payment of VA compensation.

The claim for an increased rating for a low back disability 
as of September 9, 2004, is denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


